internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-127200-00 date date legend taxpayer company trust state a state b state c a b c date a date b dear on date a this office issued a private_letter_ruling plr initial ruling concluding that the issuance of a qualified rate order qro financing order by the state a public_utility commission authorizing the collection of competitive transition charges did not result in gross_income to company and that transition bonds issued by the trust were obligations of the company in a letter dated date you have requested a supplemental ruling that a refinancing of the transition bonds will not result in gross_income to company and that the reissued transition bonds will constitute obligations of the company except as described below all facts and representations cited in the initial ruling are incorporated for purposes of this letter any terms defined or legended in the initial ruling have the same meaning in this letter on date a the trust issued transition bonds in the principal_amount of dollar_figurea plr-127200-00 consisting of seven classes two of which contained bonds with floating interest rates company proposes to cause the trust to redeem between dollar_figureb and dollar_figurec of the principal_amount of the transition bonds with floating interest rates company proposes to finance that redemption with the issuance of a new series of fixed rate transition bonds in a principal_amount identical to the principal_amount of transition bonds being redeemed the transition bonds in the new series will have the same legal maturity principal_amount and all other terms as the redeemed transition bonds the only difference between the redeemed transition bonds and the newly issued transition bonds will be that the new transition bonds will have a fixed interest rate this change will alter the amount of interest_paid to bondholders the exchange of transition bonds with a floating interest rate for the transition bonds with a fixed interest rate does not adversely affect the analysis in the initial ruling accordingly the conclusions in the initial ruling issued on date a that the issuance of the qro did not result in gross_income to company and that the transition bonds are obligations of the company are not affected this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the federal tax consequences of this transaction under any other provision of the code specifically no opinion is expressed as to whether the exchange of one series of transition bonds for another series of transition bonds constitutes an exchange pursuant to sec_1001 of the code sincerely acting associate chief_counsel financial institutions products by william e coppersmith chief branch
